U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) ANDAIN, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 033341-10-8. (CUSIP Number) Sam Shlomo Elimelech, President Andain, Inc. 400 South Beverly Drive, Suite 312 Beverly Hills, California 90212: (310) 286,1777 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 5, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13C, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box o. 1.
